Exhibit 10.48
CONSENT TO ASSIGNMENT
THIS AGREEMENT dated as of the 1st day of March, 2010.
BETWEEN:
ORLANDO CORPORATION
(hereinafter called the “Landlord”)
OF THE FIRST PART
– and –
NAVARRE DISTRIBUTION SERVICES UIJC
(hereinafter called the “Assignee”
OF THE SECOND PART
– and –
–
NAVAREE CORPORATION
(hereinafter called the “Assignor”)
OF THE THIRD PART
     WHEREAS:

  (a)   Orlando Corporation as landlord and the Assignor as tenant entered into
a lease dated as of the 19th day of November, 2010 (the ‘Lease’) of certain
premises municipally known as 1695 Drew Road, and being more particularly
described therein (“Leased Premises”); and     (b)   The Assignor is assigning
the Lease to the Assignee and has requested the consent of the Landlord to such
assignment.

          NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the
Landlord’s consent herein contained and other good and valuable consideration,
the parties agree as follows:

1.   The Landlord hereby consents to the assignment of the Lease by the Assignor
to the Assignee subject to the payment of the rent reserved by and the
performance and observance of the covenants, conditions and agreements in the
Lease and this Agreement and subject to the Assignee using the Leased Premises
only for the purposes permitted m the Lease. This consent is given upon the
basis that the Landlord does not acknowledge or approve of any of the terms of
the said assignment between the Assignee and the Assignor except for the said
assignment itself.   2.   This consent shall in no way affect or release the
Assignor from its liabilities and responsibilities under the Lease
notwithstanding the assignment and is given without prejudice to the Landlord’s
rights under the Lease.   3.   This consent shall not be deemed to authorize any
further assignments or subletting or parting with or sharing possession of all
or part of the Leased Premises, which may only be done in fill compliance with
the Lease.

 



--------------------------------------------------------------------------------



 



4.   In consideration of the Landlord consenting to the assignment, the Assignee
hereby covenants and agrees with the Landlord to observe, comply with and
perform all terms, conditions and covenants in the Lease and to pay all sums of
any kind whatsoever and perform all obligations of any kind whatsoever as and
when the same are due to be paid or performed by the tenant pursuant to the
terms of the Lease during all of the term of the Lease and any renewals or
extensions thereof. The Assignee acknowledges that it has received a copy of the
Lease and is familiar with all terms, covenants, agreements and obligations set
out therein.   5.   The Assignor hereby acknowledges and agrees with the
Landlord that it shall continue to remain liable on all the terms and covenants
in the Lease on the part of the tenant to be observed and performed including,
without limitation any renewal or extension thereof.   6.   The Assignor and the
Assignee hereby irrevocably direct and authorize the Landlord to make all
adjustments/reconciliations on account of Rent for the current or any prior or
fixture Lease Year with, and to pay any resulting credits to, the Assignee,
notwithstanding that the Assignor remains responsible for paying any
underpayment of Rent (including without limitation any underpayment of
Additional Rent for any Lease Year) to the Landlord, it being understood and
agreed that the foregoing direction and authorization shall not limit or
restrict the Assignor’s covenants and obligations under the Lease in any manner
whatsoever.   7.   The Assignee covenants and agrees with the Landlord that it
shall not take occupancy of the Leased Premises until such time as it has
obtained occupancy approval from local building and fire departments and has
given evidence thereof to the Landlord.   8.   Effective as of the date of this
Agreement and notwithstanding anything contained in this Agreement or the Lease
to the contrary, if the Assignee is a private corporation and any part or all of
the corporate shares of the Assignee or any corporation holding (whether
directly or indirectly) the shares of the Assignee shall be transferred by sale,
assignment, amalgamation, bequest, inheritance, operation of law or other
disposition or dispositions so as to result in a change in the control of any
such corporation, such change of control shall be considered a Transfer (as
defined in the Lease) of the Lease and shall be subject to the provisions of
Section 7 thereof. The Assignee shall make available to the Landlord upon its
request for inspection and copying, all books and records of the Assignee or
subtenant and their respective shareholders which, alone or with other data, may
show the applicability or inapplicability of this Section.   9.   The Assignee
confirms that all elections and notices to the Assignee pursuant to Section
15.01 of the Lease shall be delivered to:       NAVARRE DISTRIBUTION SERVICES
ULC
7400 49th Avenue North
New Hope, MN 55428
Attention: General Counsel
Facsimile #: (763) 504-1107   10.   The Assignor and the Assignee shall jointly
and severally be liable for and shall indemnify the Landlord against all costs
incurred by the Landlord with respect to the assignment referred to herein and
the Landlord’s consent with respect thereto.

-2-



--------------------------------------------------------------------------------



 



11. This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.
IN WITNESS WHEREOF the parties hereto have executed this Agreement.

                      ORLANDO CORPORATION
 
           
 
      Per:   /s/ D. Kilner
 
          Authorized signing officer
 
      Name:   Doug Kilner
 
      Title:   Vice Chairman
 
           
 
      Per:   /s/ Wm. O’Rourke
 
          Authorized signing officer
 
      Name:   William O’Rourke
 
      Title:   Sr. Vice President, Finance
 
                    We have authority to bind the Corporation
 
            NAVARRE DISTRIBUTION SERVICES ULC   NAVARRE CORPORATION
 
           
Per:
  /s/ Joyce A. Fleck   Per:   /s/ Cary L. Deacon
 
  Authorized signing officer       Authorized signing officer
Name:
  Joyce A. Fleck   Name:   Cary L. Deacon
Title:
  President   Title:   President and CEO
 
           
Per:
  /s/ J. Reid Porter   Per:   /s/ J. Reid Porter
 
  Authorized signing officer       Authorized signing officer
Name:
  J. Reid Porter   Name:   J. Reid Porter
Title:
  CFO and Treasurer   Title:   Exec. Vice President and CFO
 
            We have authority to bind the Corporation   We have authority to
bind the Corporation

-3-